Dissenting Opinion by
Kephakt, J.,
November 29, 1915:
I have no difficulty with the conclusion of the majority of the court with respect to the objection that the lien was filed against the whole property, including a laborer’s dwelling and barn, but must express dissent with the conclusions on the other questions submitted. The Act of April 17, 1905, P. L. 172, amending Section 11. of the Act of June 4, 1901, P. L. 431, and as applicable to the question now considered reenacts Section 12 of the Act of J une 16,1836, P. L. 695. It is stated that the lien shall set forth “the time when the materials were furnished.” The items in this lien were furnished between the dates of December 19, 1911, and April 23, 1912, the lien having been filed some months later. It is not necessary to state again the reasons why claims consisting *464of a number of items filed by a subcontractor have been held defective where the time of furnishing is as here stated. In Burrows v. Carson, 244 Pa. 6; Crane v. Rogers (Nos. 1 and 2), in opinions recently handed down by this court those reasons are fully set forth. It is only necessary to cite the cases which we believe to be controlling. In McFarland v. Schultz, 168 Pa. 634, the claim was for grading and digging lots between August 28, 1892, and October 22, 1892. The claim was held defective for the reason that it did not sufficiently set forth the nature and kind of work done or whén it was done. In Burrows v. Carson, the claim was “1911, April 4, to November 20, 137 hours’ labor at 60 cents per hour, $82.20.” Justice Mestkezat says: “The only information as to the time when the labor was furnished is the statement that it was performed between the dates of April 4 and November 20, 1911, that is, some time during a period of over seven months. Such claims have never been held' to be sufficient as to the kind of work or the time when it was done, either under the present or prior legislation on the subject.” In Brant v. Hartrick, a case recently decided by this court, the claim was “1911, December 8, excavations from November 16 to- December 8,17 days, at $5.50 per day, $93.50.” Judge Henderson quoted with approval both of these cases and held the lien to be defective. In Crane v. Rogers, No. 1, the claim was for plumbing supplies first furnished on December 13,1910, and last furnished on October 28,1911, and continuously from time to time between those dates. A large number of items was included in the claim. Following the decision of Burrows v. Carson the lien was held defective. A similar ruling was made in Crane v. Rogers (No. 2). In that case there was a written contract for material. The time was set forth in the same language as in the preceding case. This court held that Burrows v. Carson applied to oral and written contracts alike and that items for material were included within the rule. The court below, in considering the motion, *465states as one of the questions the time or dates the materials were furnished, and in commenting on the question says: “Was the time when they were furnished sufficiently specific, it having been averred that they were furnished within six months last past and between December 19, 1911, and April 23, 1912,” and Judge Haymaker held Burrows v. Carson not applicable, his thought being, as I understand, that it applied to labor only. It will thus be seen that the question was not only presented in the court below but considered thoroughly by- the court in banc in dismissing the motion for judgment n. o. v.
The lien in this case provides as follows:
“1 Cellar Dr. frame
1 Mullion Cellar frame
3 Box Cellar frames
2 Bear Door frames
1 Side Door frame
2 Front Wd. frames 17 Wd. frames
3 Cas. Wd. frames
1 Mullion Wd. frame
440 ft. Cornice
>$247.00”
Discussing the lien from the standpoint of a lumping charge, I believe, it cannot be sustained under the opinions of this court and the Supreme Court. A lumping charge has been defined by Mr. Justice Mitchell to be articles of a different nature, kind or class embraced or embodied in one charge. • This has been modified to a certain extent by Mr. Justice Mestrezat, in Willson v. Canevin, 226 Pa. 362, where it was held that if there is a specific and accurate description of the articles charged, giving details of kind and character of materials, and if the price for the individual item could, by mathematical calculation, be ascertained, a flat charge for the whole would not be a lumping charge. Here we *466have ten separate and distinct items lumped into one charge. There is positively nothing which identifies any one of the items in such manner that the owner of the property could intelligently arrive at their value. We think the case is controlled by the opinion of Mr. Justice Mitchell, in Wharton, et al., v. Real Est, Investment Co., 180 Pa. 168. A lien was there filed for a boiler, a feed water heater, blow-off tank, and Worthington-Duplex pumps, in one charge for the whole. All these items were essentially connected, being necessary to a complete steam power outfit. Mr. Justice Mitchell says, “there was no specification of prices, the whole being included in one sum. It was said in the argument without contradiction, that the boiler was the only part of the whole that was made as well as furnished by the plaintiffs, and that the other parts were bought by them from third parties to complete the outfit. Whether this be so or not it is clear from plaintiffs’ own bill of particulars that the prices could have been itemized at least as to these four parts, and where that is the case it must be done.” The bill of particulars itemized the four parts, but one part was exclusively of claimants’ own manufacture.
What could have prevented this appellee from setting forth the prices, sizes', and character of materials of the different articles mentioned in this lien? Willson v. Canevin, supra, relied upon in this case, is vastly different from the case now under consideration. The items there mentioned were described minutely. The number, the size, the lights, and sash size were all specified in detail. One price was given for the whole. Mr. Justice Mesteezat says, in effect, that it was merely a matter of mathematical calculation, anyone experienced in the business could have told the price of the individual item or whether the total sum charged was exorbitant. He says: “While the price agreed to be paid was a lump sum, the various items of the materials furnished are specifically set forth in the statement. This differenti*467ates it from the case where the items and character of the material are not given and the price is a lump sum. In such case the statement would not be sufficient because it would not enable the owner to ascertain the fair value of the materials furnished for which only is he liable.” In that lien there was sufficient information to have enabled a contractor desiring to estimate on a similar amount of material to have furnished a complete bid without additional information. In the lien here filed the character of the materials is not given, nor the size, grade or any sufficient information upon which to base a price, and it would be a mere guess on the part of the owner or anyone else in determining whether it was fair or not. In Shields v. Garrett, 5 W. N. C. 120, the following item was held to be a lumping charge: “May 1«9, to job of flag pavement and granite curb, as per agreement, $1,076.00.” In Burrows v. Carson, 244 Pa. 6, the claim was not itemized and a lump sum was given. In that case, where the claim filed contained the item “137 hours’ labor at 60 cents per hour, $82.20,” the Supreme Court sustained the case of McFarland v. Schultz, 168 Pa. 634, by saying that the item did not set forth “the nature or kind of work or when it was done.” All the liens in the cases cited “pointed the way” for the owner to ascertain the correctness of the charge, just as much as the lien now under consideration. We agree with the opinion of the court that the “remedy is not to be nullified by the imposition of conditions not demanded by the legislation and which make the benefits to be secured difficult - of attainment,” but our appellate courts have seen fit by their judicial utterances to impose these conditions as a fair interpretation of the legislative will and as this.is special legislation in favor of a special class of creditors, who have no more moral right to file a lien for their claims than the grocer or the doctor has to file a lien for his claims, it has been the uniform practice of this court and the Supreme Court to hold the lienors to a strict compliance with the act. The section of the Act *468of April 17, 1905, P. L. 172, dealing with this subject, amending Section 11 of the Act of June 4, 1901, P. L. 431, virtually re-enacts Section 12 of the Act of June 16, 1836, P. L. 695, as it relates to this question. Therefore the cases predicated on the Act of 1836 would control the determination of this question: Burrows v. Carson, supra. The very nature of the articles furnished makes them susceptible of many different prices. What difficulty was there in requiring this lien creditor to designate, as Mr. Justice Mestrezat says, the character of the materials and to place opposite them the price? Surely the owner is entitled to this much information, but in the light of the majority decision in this case, we feel that almost any lien would be sustainable as not being in violation of the principle or “lumping charge.” The owner could not have inspected the building and by inquiry ascertained the fairness of the price, because the lien does not give sufficient information for him to determine that fact. Prom the character of this building, no one, not even the lien creditor, could have ascertained the fairness of the price from the information here given. If these Avere the only items of their class in the entire building, this argument that an inspection would reveal the price Avould be formidable, but the lien is silent on this and the evidence indicates othenvise. In fact, it appears that through bankruptcy the creditor did not complete its contract and this lien represents less than one-third of the material to be furnished.
I would therefore reverse this judgment.